 24DECISIONS OF NATIONALSpecialty.Container Corporation,Specialty PapersCompany,and Specialty Bag CorporationandIn-ternational Brotherhood of Pulp,Sulphite andPaperMillWorkers,AFL-CIO.Case16-CA-2313April 24, 1968DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND JENKINSOn March 28, 1966, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the alleged unfair labor practices andrecommending that the complaint herein bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and the Respondent filed an answeringbrief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis,dismissed in its entirety.MEMBER BROWN,dissenting:Idissent from my colleagues' refusal to find an8(a)(5) violation in this case.Whether a party has met its statutory obligationto bargain in good faith is a question whose resolu-tion turns on the facts of the particular case. TheAct's requirement of good-faith bargaining is oftena difficult standard to apply. As was declared byJustice Frankfurter inTruitt,'"it means much more'N.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149.171 NLRB No. 6LABOR RELATIONS BOARDthan merely going through the motions of negotiat-ing; it is inconsistent with a predetermined resolvenot to budge from an initial position." It does not,of course, require concessions or agreement to anyparticular proposal. The Fifth Circuit Court of Ap-peals has defined the obligation to bargain as fol-lows:2The obligation of the employer to bargain ingood faith does not require the yielding ofpositions fairly maintained. It does not permitthe Board, under the guise of finding of badfaith, to require the employer to contract in away the Board might deem proper. Nor maythe Board ... directly or indirectly compelconcessions or otherwise sit in judgment uponthe substantive terms of collective bargainingagreements ....On the other hand while the employer is as-sured these valuable rights, he may not usethem as a cloak.... one must recognize as wellthat bad faith is prohibited though done withsophistication and finesse. Consequently, to sitat a bargaining table, or to sit almost forever,or to make concessions here and there, couldbe the very means by which to conceal a pur-poseful strategy to make bargaining futile orfail.Hence, we have said in more colorful lan-guage it takes more than mere "surface bar-gaining," or "shadow boxing to a draw," or"giving the Union a runaround while purportingto be meeting with the Union for purpose ofcollective bargaining."In my opinion, the "more colorful language" of thecourt aptly describes Respondent's bargaining inthis case. I reach this conclusion, not on the basis ofa single remark, attitude, proposal, or demand, butupon the entire picture presented by the record. Itbegins with Respondent's demand at the outset ofbargaining that the Union give reasons or justifica-tion for each article in its proposed contract, evenfor a preamble, recognition clause, and terminationclause.Thereafter,when the Union stressed itsdesire for a contract and a willingness to meet atany time to avoid a strike, it was told that the em-ployees were free to strike and that Respondenthoped that they had "good strong legs and thickshoe soles." When bargaining sessions ended, fol-lowing Respondent's refusal to provide the Unionwith information as to the premiums it was payingunder a life insurance program for employees, little,if any, progress had been made on most of the sub-stantial items over which the parties were in dis-agreement from the start. Respondent remainedunyielding on predetermined positions.'N.L.R.B. v. Herman SausageCo., 275 F.2d 229, 231-232. SPECIALTY CONTAINER CORPORATION25As recognized above, it is often difficult to ascer-tainwhether the Act's requirement of good-faithbargaininghas been satisfied. In this case, however,Ifind that the General Counsel has sustained hisburden of establishing the absence of good faith inRespondent's bargaining.The totality of its conductdemonstrates to me that Respondent made nogenuine effort to reconcile its differences with theUnion and that it bargained in a manner designedto frustrate, rather than promote, an agreement. Itwas successful in its purpose, but it violated Section8(a)(5) in the process.33And the resultant strike should be found an unfair labor practice strikeTRIAL EXAMINER'S DECISIONwhich on or about January 27, 1965, was certifiedas the statutory bargaining representative of theCompany's production andmaintenanceem-ployees.11.THEALLEGED UNFAIR LABOR PRACTICESA. The Bargaining NegotiationsThe Union presented a proposed contract onFebruary 19; subsequent meetings were held onMarch 15,April 2,and 16, and May 10. Allmeetings beginning with that of March 22 were at-tended by a Federal conciliator. A strike beganApril 19 as a result of the failure of negotiations tothatpoint.The progress of the negotiations,beginning with the February 19 meeting, may besummarized as follows:STATEMENT OF THE CASEFREDERICKU.REEL,TrialExaminer:Thisproceeding, initiated by a charge filed April 9,1965,' and a complaint filed June 3 and amendedJuly 14,and raisingthe question whether Respon-dent bargained with the Charging Party in goodfaith,was heard by Trial Examiner A. NormanSomers atDallas,Texas, on August 3-5, 1965.After the hearing General Counsel and Respon-dents filed briefs.Thereafter,TrialExaminerSomers became incapacitated, and the parties, ex-F ressly waiving their right to a trialde novo,stipu-ated that the case could be decided by anotherTrial Examiner (subject to the customary provi-sions for exceptions and review) upon the recordmade before, and the briefs filed with, Trial Ex-aminerSomers. This stipulation was received by theChief Trial Examiner on February 9, 1966, and heon that date designated me to render the decisionherein.Upon full consideration of the transcript oftestimony, exhibits, and briefs, I make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAND THE LABORORGANIZATION INVOLVEDRespondents, herein jointly called the Company,affiliated Texas corporations engaged at Dallas in asingle-integrated enterprise for themanufactureand sale of corrugated boxes and polyethylenebags, annually produce and ship to points outsidethe State goods valued in excess of $50,000. TheCompany admits, and I find, that it is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Charging Party,herein called the Union, is a labor organization1.The meeting of February 19Company counsel at the outset of this meetingread a prepared statement to the Union, recitingthat the Company had regularly met with its em-ployees in the past to exchange "thoughts andopinions concerning the company operations." Thestatement continues:The reason we tell the union these things isto let them know that Specialty Container Cor-poration has for some time now operatedunder policies which have been carefully setand carefully followed with almost constantreview and consideration. As a result of thisreview and consideration, we established thepresent policies which management firmly be-lieves are the most sound business practice forour particular company. However, we have al-ways operated according to the idea that thesuggested changes are welcomed and, if given,will receive the fullest consideration in whichthe interests of the stockholders, the officers,the employees, the customers, and the publicwill be weighed carefully. We have followedthe policy of not making changes without firstidentifying some justifiable reason for makingthe change when considered in the frameworkof sound business judgment. Therefore, in theevent the union makes demands upon the com-pany which contemplate some changes in ouroperation,we want you as the employees'representative to know your suggestions arewelcomed and will receive the same full con-sideration as has been given to other sug-gestions.We suggest that any such requests beaccompanied by reasonable supporting argu-ments or facts. If these supporting argumentsand facts are persuasive, when viewed in theframework of sound business judgment, we willagree to them.'All datesherein referto the year 1965 unless otherwise indicated 26DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter company counsel read the statement, theUnion presented its proposed contract. The Com-pany then asked the Union to go through itsproposals one at a time and give its reasons orjustification for each article in the proposed con-tract.This the Union did, as company counselmade notes of the Union's reasons for each article.2.The meeting of March 15At the March 15 meeting, the Company, after re-reading to the Union the formal pronouncementquoted above, stated that it had examined theUnion's proposals and the Union's reasons in sup-port thereof (set forth at the preceding meeting)and presented a counterproposal. The partiesquickly agreed to the basic recognition clause, theCompany inserting at the Union's request areference to the local union as well as to the cer-tified International. They disagreed as to the Com-pany's seniority clause which provided in part that"The Company shall be the sole judge of thequalifications of the employees," the Union com-plaining that this proviso prevented it from eversuccessfully prosecuting a grievance in this area.Minor disagreement also arose over the nondis-crimination clause. Major disagreement arose overthe inclusion of the second paragraph of the"Management Rights" clause, which, as proposed,read in its entirety as follows:It is understood and agreed that the com-pany continues to exercise every legal power,right and privilege which it had before signingthis agreement unless specifically abridged orchanged by the provisions of this agreement.The Company and the union both agree thatit is the proper responsibility and the full andunlimitedprerogativeof the company tomanage itsplant, to determine the schedule ofwork, to determine the size of the workingforce, to select and hire employees, to assignwork, to promote or demote employees, todirect the work of the employees, to direct themethods of work and products to be produced,and to make reasonable rules and regulationsnot inconsistent with this agreement, to ad-ministerdiscipline including suspension ordischarge for violation of the company rules orfor other just cause.Appendix A is a list of the rules currently in ef-fect.The grievance procedure proposed by the Com-pany met with objection insofar as it recited that"the decision of Jack Dale [company president]shallbe final and binding with respect to thematter." The Union also objected to the Company'scontracting out proposal which read: "The partiesagree that the Company may contract out work forRThe Company, prior to the advent of the Union, had distributed to itsemployees a list of "benefits and privileges" whichinter aliadescribed thesound business reasons." The Union told the Com-pany that under this clause the Company couldcontract out all the work in the plant.The Company's"Hours ofWork"proposal readas follows:The starting and quitting time shall be set bythe company in accordance with requirementsand needs of the business. The union will benotified of any proposed change in these timesas soon within reason as the company knows ofthe need for the change.Nothing herein shall be construed as aguarantee of any particular number of hoursper day, week, or year.The Union objected that the clause should containa normal starting and stopping time and provide forcontinuationof the then existing 42-1/2-hourweek.' The overtime clause proposed by the Com-pany called for time and one-half for hours in ex-cess of 40 in a workweek (i.e., overtime as requiredby the Fair Labor Standards Act). The Unionsought daily overtime after 8 hours and double timefor Sundays and holidays. The Company respondedon this as on all other "economic" matters that itwas unwilling to increase its costs.With respect to vacations the primary disagree-ment between the parties at this conference wasover the Company's proposal to calculate vacationpay at 40 hours per week, whereas the Union con-tended that such pay should be calculated on thebasis of the normal 42-1/2-hour week then in ef-fect.The parties then turned to a discussion of unionproposals not dealt with in the Company's counter-proposal.The Company rejected the checkoff,declined the no-strike no-lockout clause, and ob-jected to having the grievance procedure terminateinarbitration.The Company also rejected theUnion's requests for seven paid holidays; reportingand call-in pay; paid time off for voting; paid lunchperiod; pay for time spent in collective-bargainingand grievance meetings; pay for jury duty; paid fu-neral leave; company furnished tools; companypaid life, accident, and hospitalization insurance;reasonable health, safety, and sanitation rules; ac-cess to the plant by union representatives; and a 30-day probationary period. On several of these mat-ters (e.g., jury pay and call-in pay) when the Com-pany expressed a refusal to increase costs, theUnion replied that these conditions were already ineffect whereupon the company negotiator agreed tolook into the matter further.During the course of the meeting, the unionrepresentative indicated that the Union was veryeager to reach a contract, that it did not want a"normal workweek" as runningfromMonday through Friday, andspecified thestarting timeand the 8-1/2-hour day, 42-1/2-hour week SPECIALTY CONTAINER CORPORATIONstrike, and that there would be no strike beforeMarch 29, although he could give no such as-surance for later dates.Company counsel repliedthat the employees were free to strike and he onlyhoped they had strong legs and thick shoe leather.3.Themeeting ofMarch 22At the Union's request a Federal conciliator at-tended the meeting of March 22, and subsequentmeetings.At the March 22 meeting the Companyfor the first time presented the set of 26 rules,designed to accompany the management rightsclausequoted above.The Union agreed to anumber of the rules(some with slight modification,acceptable to the Company)but declined o accept11 of the 26 proposals.Among the proposed rulesto which the Union objected were vague prohibi-tions against"immoral conduct ... on or off com-pany premises," and"influence... adversely af-fecting other employees."The parties then turnedto other matters. TheCompany proposed a 90-day probationary period,rather than the 30 days asked by the Union. TheUnion then suggested 60 days; the Company agreedto consider it, and eventually,at a later meeting,agreed thereto.The Company presented a modifi-cation of its grievance procedure,setting forth theterms on which the Union,ifnot satisfied withDale's determination,could give strike notice andstrike.The Union suggested a relaxation of the timeperiods which it would have to consider whether ornot to strike.Again the Company said it would con-sider the proposed modification,which was agreedto at a !ater meeting.The parties then reached tentative agreement ona seniority provision, and also agreed to a call-inpay provision after a minor modificationproposedby the Union and accepted by the Company. Dis-agreement persisted as to holidays however, as theUnion sought seven and the Company proposed six.The Union claimed that the Company had beengranting six and a half, including the half day be-fore Christmas,and the Company agreed to lookinto thematter further.Agreement was thenreached on a jury duty clause consistent with exist-ing coin any practices,and progress was made,though final accord was withheld,on a "leave ofabsence"provision.EventuallytheCompanyagreed to the modification the Union desired on thelatter clause.A stumbling block developed out of the companyproposal on "Visitation by Union Representative,"which recited that any particular request for thatpurpose "will be handled in accordance with thefacts existing at the time."The Union agreed thatany visit"would always have to be approved byJack Dale or one of his representatives" but thatunder the company proposal "if they wanted us inthe plant they could let us in, and if they didn't,they wouldn't let us in." The Union at this time also27objected to being excluded from meetings which itheard were being conducted in the plant at whichtheCompany discussed with the employees theprogress of the bargaining.(The Company heldregular monthly meetings with its employees, and atone of these informed the employees of theprogress of the bargaining.)TheUnion then asked,and the Companyrefused,to delete the second clause of the manage-ment rights clause,quoted above.Other mattersdiscussed,but not agreed to,included the Union'srequest for checkoff and for its overtime clause, theUnion's request for a shift differential, and theUnion's requests regarding funeral leave and thefurnishing of special tools and equipment. Theparties remained at loggerheads over the subcon-tractingclause.Finallythey exchanged wageproposals.The Unionobserved that under theCompany's proposal two employees(the slitter andthe slitter's helper)would sustain cuts in pay. Theparties then adjourned,and met next on April 2.4.The meetingof April 2At thenext meeting,the Union su&gested somemodifications of its proposed restrictions on con-tracting out work, and was ready to permit con-tracting out any work so done in the past and anywork the Company could not perform because itlacked machinery, equipment,or manpower. TheCompany insisted on the right to contracteverything out. The Union next pressed its com-plaint against some of the proposed rules, but theCompany still adhered thereto. When the Unionreiterated its demand that the Company incor-porate its 8-1/2-hour workday in the contract, theCompany refused,stating that it planned on an 8-hour day in the future. As noted above, the Com-pany had distributed a list of benefits to its em-ployees which recited,inter alia,that the regularwork shift was 8-1/2 hours. Company PresidentDale testified that the length of the shift had existedfor 5 years and was still in effect at the time of thehearing.The Company accepted the Union'smodifica-tions,proposed at the previous meeting,concerningthe number of days in which the Union might con-siderwhether to strike over a grievance. Theparties remained in disagreement,however, overcertain of the Company's proposed rules,and overthe provision for union visitation.The Union then offered to enter into a contracton the terms proposed by the Company if the Com-pany would eliminate its proposed work rules andits clause on contracting out work, and would granta checkoff,union visitation,and 6-1/2 holidays.The first reaction of the company negotiator was toobject to the Union'sdropping of its, earlier de-mands.Finally after the company representativesconsidered this proposal, they agreed to drop therules but nothing else, and the meeting ended. At 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome point during the April 2 discussion, however,the parties finally agreed on 6-1/2 holidays.5.The meetingof April 16At the next meeting heldApril16, the partiesreached agreement on the recognition and manage-ment rights clauses,the Company agreeing to aban-don the second paragraph of the latter clause, towhich the Union had repeatedly objected. Theparties remained in disagreement as to the con-tracting out clause,the Company's refusal to in-clude the 42-1/2-hour workweek,the union visita-tion clause,and the reduction in wages ' theslitter operator and helper. (The latter'swages hadbeen cut since the last meeting,and this action, al-leged as an"independent" violation of Section8(a)(5) and(1), is discussedinfra.)At this meetingthe Union unsuccessfully sought information as towhat premiumsthe Companywas paying the in-surance company under the life insurance program,and also failed in its effort to obtain fromthe Com-pany the"lines of progression"needed to imple-ment the seniority program.The Company sug-gested at this meeting that the Union propose "linesof progression," but the Union never did so.As the meeting closed the Union indicated thatthe company attitude was leading to a strike, andthat the Union,although it did not want to strike,would fight hard to win.Company counsel accusedthe union men of talking like gangsters.The Com-pany then suggested that the Union accept the con-tract it had executed with the Lone Star Companyof Dallas, with such additional benefits as might benecessary to have that contract conform to existingpractice at the Company.The Uniondeclined thatoffer and that night the employees authorized astrike,which began on April 19.6.The meeting of May, "At this meeting the parties remained it, _.sagree-ment over the contracting out clause, the Union of-fering a proposal that the Company be free to con-tract if no one was laid off, and the Companyinsist-ing onfreedom to contract out anything at anytime.The parties also continued to disagree onunion visitation, lines of progression, fixing of anormalworkweek, wages,' and checkoff. The Com-pany declined to state what its insurance costswere,statingthat it was "paying a hundred percentof the employee's insurance; the employees arepaying for the rest of it [i.e., insurance for othermembers of the family], and that's all we're goingto give you."7.Summary of the negotiationsThe parties reached agreement on a largenumber of provisions, some of them of little im-portance, by the give-and-take of collective bar-gaining.They remained in disagreement on suchmatters as checkoff, contracting out work, hours ofwork, union visitation, and some economic matterssuch as wage rates and daily overtime.'With respect to the ecomomic matters, the Com-pany throughout the negotiations expressed an un-willingness to raise its costs. As to the checkoff itmaintained throughout an unwillingness to assisttheUnion in dues collection, explaining that itdesired neither to harm nor to assist the Union, thatitdid not wish to know which employees wereunion r..-.nbers, and that it wished to avoid disputesand disagreements which might arise out of thecheckoff. Admitting that its regular workday hadbeen 8-1/2 hours, the Company declined to incor-porate that feature in the contract, explaining thatit regarded the 42-1/2-hour week as inefficient andcostly and that it hoped to reduce its hours to 8 perday and 40 per week. The Union indicated that itdid not seek a guarantee, but only a statement that8-1/2 hours was the normal workday.The disagreement as to union visitation lay withina comparatively narrow compass. The Union askedfor a clause permitting its representative to visit theplant "upon request to and approval of the PlantManager or his authorized representative." TheCompany stood on its clause which recited that therequest for visitation "will be handled in ac-cordance with the factsexisting atthat time."Impasse was also reached on the question of"contracting out." The Company throughout insistedon the right to contract out any work at any time,and rejected the Union's attempts to limit such con-tractingtooccasionswhen employees wereunavailable or unable to do the work. The Unionpointed out that by this clause the Company couldcompletely destroy the bargaining, unit. The Com-pany in reply stated merely that if it embarked onsuch a course for the purpose of discouraging unionactivity, the employees or the Union could success-fullyprosecute charges before the Board. TheCompany has always contracted out from 30 to 50percent of its work. As its president explained onthe witness stand and apparently also at the bar-gaining conferences:Many factors enter into it. It really takes an ex-perienced person to make a sound judgment.You look at an order; you balance, numberone, the ease of manufacturing that order inour plant, considering our equipment, the sizeof our equipment, the age of our equipment,the style of our equipment. You consider the'The Union's representativetestified that the difference over wage rateswas not an importantfactor inpreventing agreementon a contract.'The parties also failed to agree on "lines of progression," but the Unionnever produced a detailed proposal as the Company had suggested SPECIALTY CONTAINER CORPORATION29material involved in it. For instance, if it werea white box, I might look at it a little differentthan if it were a brown box, because in myplant I don't have quite the space to give thecleanlinessthat a big plant does. It might havereference to the speed at which we needed it-Imean,is it somethingthat the customer hasgot to have tomorrow morning at 8:00 o'clock,or is it something the customer said, "I'll takeitany time you can give it to me up to threeweeks from now." What are the conditions inour plant.Now, is it, for instance, - well, a number ofthose items, one day we might decide to makethem ourselves, and the next day we decide tosend them out because the particular machinethat it was made on, we had a backlog of busi-ness.Size limitations. Availability of material. Forinstance, Imight decide to send a partitionorder to my own plant one day because I had abig pile of material back there that was wasteunlessIused it up and it would get thrownaway, and here was a good way of using it. Thenext time that same order came up, I might de-cide that no, I'd send it to a contractor to dobecause, after all, his equipment can do itfaster and more economically and I don't havethe material available to make it out of.Q. That's the kind of thinking that goes intodeciding on contracting?A. (Witness nods head affirmatively.)Q. Here's what I'd like your testimony on:Do you frequently or infrequently have com-mon, ordinary, regular production contractedout?A. Frequently.B.The Unilateral Wage ReductionGeneral Counsel contends that the Company, byreducing the hourlywage rateof one Chilcoat from$1.85 to $1.75 late in March 1965, without noticeto or bargaining with the Union, violated Section8(a)(5) and(1) of the Act under the doctrine ofN.L.R.B. v. Crompton-HighlandMills,337 U.S.217. The Company's explanationof this matter is asfollows:InAugust 1964 Chilcoat was temporarilypromoted from a "helper" to an "operator." Atthat timehis hourly wage rate was increased from$1.75 to $1.85. He remainedan "operator" from 3to 4 weeks and then returned to the job of "helper."For some unexplained reason, apparently aclerical oversight,his wage rate was not reduced atthat time. Again in March 1965 Chilcoat tem-porarilybecame anoperator for a few days becauseof the illnessof the operator. He was still being paid$1.85 and hence received no increase with thistemporary promotion. This time when he wasreturned to "helper," his hourly wage was reducedto $1.75.C. Concluding FindingsIn the light of the Company's explanation, the"unilateralaction" in Chilcoat's case was the resultof a change in job rather than a change in wagerate, and appeared to be the latter only because ofa clerical error some months before. Manifestly theCompany violates no statutory provision by a tem-porary promotion and subsequent reversion instatus under the circumstances described above.As to the general course of bargaining, I inclineto the view that this case falls on the "hard bar-gaining" rather than the "bad faith" side of thatline which is so "difficult of legal determination."N.L.R.B. v. Herman Sausage Company, 275F.2d229, 231 (C.A. 5). The Company did abandon itsoriginal position on some points, notably modifyingits proposed clause on management rights as well asacceptingcompromises on other matters. Itsreasons, setforth above, for refusing to embody thecurrent 8-1/2 workday into a contract, and fordesiring full freedom to contract work out, cannotinmy view be condemned as patently spurious pre-texts invented to frustrate agreement. GeneralCounsel's burden in these cases is to raise morethan mere doubts or suspicions as to the Company'smotives. Here General Counsel is unaided by inde-pendent evidence of hostitlity to the Union, bycompany proposals illegal in their very nature, bycompany positions so indefensible or lacking in ra-tionality as to warrant an inference of bad faith, orby Company reneging on matters already agreed toor proposals it had advanced. I am therefore con-strained to recommend dismissal of the complaint.It is self-evident, however, that reviewing authori-tieswill be able to examine this recordde novo,andmay well appraise the evidence differently; no spe-cialweight under the peculiar circumstances herepresent can attach to the Trial Examiner's evalua-tion of the evidence.CONCLUSIONS OF LAWGeneral Counsel has failed to establish by a pre-ponderance of the evidence that the Company hasfailed to bargain in good faith, or has otherwise vio-lated Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERThe complaint should be, and hereby is,dismissed.